     Case 2:19-cv-00272-SAB    ECF No. 102    filed 09/15/21   PageID.1431 Page 1 of 2



 1
 2
                                                                           FILED IN THE

 3
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON



 4                                                               Sep 15, 2021
 5                                                                    SEAN F. MCAVOY, CLERK



 6                       UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 LUCAS M. CHANEY, individually and as
10 guardian ad litem for TC, a minor, and         NO. 2:19-CV-00272-SAB
11 KATHLEEN CHANEY,
12              Plaintiffs,                       ORDER RE: SETTLEMENT
13              v.
14 AUTO TRACKERS AND RECOVERY
15 NORTH LLC, PATRICK K. WILLIS
16 COMPANY, INC., and SANTANDER
17 CONSUMER USA INC.,
18              Defendants.
19
20        On September 8, 2021, the parties notified the Court that they have settled
21 all of Plaintiffs’ claims asserted in the Complaint. ECF No. 98. They also
22 indicated, however, that this settlement has no effect on Patrick K. Willis Company
23 Inc.’s cross-claim against Auto Trackers and Recovery North LLC.
24        Accordingly, IT IS HEREBY ORDERED
25        1. Within 30 days of the date of this Order, Plaintiffs and Defendants shall
26 file a stipulation to dismiss together with a proposed order dismissing the case.
27        2. The jury trial set for October 18, 2021 will cover only Defendant Patrick
28 K. Willis Company Inc.’s cross-claim asserted against Defendant Auto Trackers

     ORDER RE: SETTLEMENT ~ 1
     Case 2:19-cv-00272-SAB   ECF No. 102   filed 09/15/21   PageID.1432 Page 2 of 2



1 and Recovery North LLC.
2         3. The District Court Executive shall set a case management deadline
3 accordingly.
4         IT IS SO ORDERED. The District Court Executive is hereby directed to
5 file this Order and provide copies to counsel.
6         DATED this 15th day of September 2021.
7
8
9
10
11                                    Stanley A. Bastian
12                            Chief United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER RE: SETTLEMENT ~ 2
